 



exhibit 10.99
(FORM) [w47692w4769207.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE

                                                  Item No.     Supplies/Services
    Quantity     Unit     Unit Price     Amount                                
             
 
                                        0008      
Modification 20 to extend SB1335-02-W-0175 for up to 270 days
Base period — Period of performance: 90 days beginning on Oct. 26, 2007 through
Jan. 23, 2008.
      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0009      
Option Period One -
Period of performance:
30 days beginning Jan. 24, 2008 through Feb. 22, 2008.
      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0010      
Option Period Two
Period of Perfomance:
30 days beginning Feb. 23, 2008 through March 24, 2008.
      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0011      
Option Period Three
Period of Performance: 30 days beginning March 25, 2008 through April 23, 2008.
      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0012      
Option Period Four
Period of Performance: 30 days beginning April 24, 2008 through May 22, 2008.
      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0013      
Option Period Five
Period of Performance: 30 days beginning May 23, 2008 through June 21, 2008.

      0       EA       0.00         0.00              
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                               
 
                                        0014      
Option Period Six
      0       EA       0.00         0.00    

 



--------------------------------------------------------------------------------



 



SCHEDULE

                                                  Item No.     Supplies/Services
    Quantity     Unit     Unit Price     Amount                                
             
Period of Performance: 30 days beginning June 22, 2008 through July 21, 2008.
                                               
 
                                               
Accounting and Appropriation Data:
61.08.1050012.100.12.010101000.0800000000000 000.25990000.000000
                                     

 



--------------------------------------------------------------------------------



 



(FORM) [w47692w47692227.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Page 1 of Pages 2

2. Amendment/Modification No. 0021

3. Effective Date Jan 24, 2008

4. Requisition/Purchase Req. No NTIA9110-8-31839

5. Project No. (if applicable)

6. Issued By

DOC/NOAA/AGO

STAFF OFFICE & EXTERNAL CLIENTS, AD

1305 EAST WEST HIGHWAY, RM 7601

SILVER SPRING, MD 20910

DIANE R. TRICE 301-713-0838 x 102

Code F6001201

7. Administered By (If other than Item 6) SEE BLOCK 6

Code

8. Name and Address of Contractor (No., Street, County, and Zip Code)

NEUSTAR.INC.

46000 CENTER OAK PLAZA

STERLING VA 201666593

Vendor ID: 00000190

DUNS: 112403295

CAGE: 3DXC3

[X] 9A. Amendment of Solicitation No.

9B. Date (See Item 11)

[X] 10A. Modification of Contract/Order No. SB1335-02-W-0175

10B. Date (See Item 13) Oct 26, 2001

Code

Facility Code

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

[ ] The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers [ ] is extended [ ] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning ___copies of the amendment:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified

12. Accounting and Appropriation Data (if required)

See Schedule $ US 0.00

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

[x] A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A.

B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc.) Set fourth
item 14, pursuant to the authority of FAR 43.103 (b)

C. This supplemental agreement is entered into pursuant to authority of:

X D. Other (Specify type of modification and authority)

FAR 52.217-9 Option to extend term of the contract

E. IMPORTANT: Contractor

X is not, [ ] is required to sign this document and return ___copies to the
issuing office.

4. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to exercise the Option Period One, which
extends the period of performance for 30 days, from January 24, 2008 through
February 22, 2008, at no additional cost.

Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A Name and Title of Signer (Type or Print)

16A. Name and title of Contracting Officer (Type or Print)

DIANE R. TRICE

Contract Specialist

Diane.Trice@noaa.gov

301-713-0838 x 102

15B Contractor/Offeror

(Signature of person authorized to sign)

15C. Date Signed

16B. United States of America

/s/ DIANE R. TRICE (Signature of Contracting Officer)

16C. Date Signed Jan 24, 2008

NSN 7540-01-152-8070 PREVIOUS EDITIONS UNUSABLE

30-105

STANDARD FORM 30 (REV 10-83) Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



(FORM) [w47692w47692228.gif]

SCHEDULE

Item No. 0009

Supplies/Services

Option Period One — Period of performance: 30 days beginning Jan. 24, 2008
through Feb. 22, 2008.

Accounting and Appropriation Data: 61.08.1050012.100.12.010101000.0800000000000
000.25990000.000000

Quantity 0

Unit EA

Unit Price 0.00

Amount 0.00

 



--------------------------------------------------------------------------------



 



(FORM) [w47692w47692229.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Page 1 of Pages 2

2. Amendment/Modification No. 0022

3. Effective Date Feb 20, 2008

4. Requisition/Purchase Req. No. NTIA9110-8-33417

5. Project No. (if applicable)

6. Issued By

DOC/NOAA/AGO STAFF OFFICE & EXTERNAL CLIENTS, AD 1305 EAST WEST HIGHWAY, RM 7601
SILVER SPRING, MD 20910 DIANE R. TRICE 301-713-0838 x 102

Code F6001201

7. Administered By (If other than Item 6) SEE BLOCK 6

Code

8. Name and Address of Contractor (No. Street, County, and Zip Code)

NEUSTAR, INC. 46000 CENTER OAK PLAZA STERLING VA 201666593

Vendor ID: 00000190 DUNS: 112403295 CAGE: 3DXC3

[X] 9A. Amendment of Solicitation No.

9B. Date (See Item 11)

X 10A. Modification of Contract/Order No. SB1335-02-W-0175

10B. Date (See Item 13) Oct 26, 2001

Code

Facility Code

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

[ ] The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers [ ] is extended [ ] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning ___copies of the amendment:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting and Appropriation Data (if required)

See Schedule $ US 0.00

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

[x] A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A.

B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc.) Set fourth
item 14, pursuant to the authority of FAR 43.103(b)

C. This supplemental agreement is entered into pursuant to authority of:

x D. Other (Specify type of modification and authority) 52.217-9 : Option to
Extend the Term of Contract

E. IMPORTANT: Contractor

X is not,

is required to sign this document and return

copies to the issuing office.

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to exercise the option to extend the period
of performance for 30 days, beginning February 23, 2008 through March 24, 2008.

Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A. as heretofore changed, remains unchanged and in full force
and effect.

15A. Name and Title of Signer (Type or Print)

16A. Name and title of Contracting Officer (Type or Print)

DIANE R. TRICE Contract Specialist Diane.Trice@noaa.gov

301-713-0838 x 102

15B. Contractor/Offeror

(Signature of person authorized to sign)

15C. Date Signed

16B. United States of America

/s/ DIANE R. TRICE (Signature of Contracting Officer)

16C. Date Signed Feb 20. 2008

NSN 7540-01-152-8070 PREVIOUS EDITIONS UNUSABLE

30-105

STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



(FORM) [w47692w47692230.gif]

SCHEDULE

Item No. 0010

Supplies/Services

Option Period Two Period of Perfomance: 30 days beginning Feb. 23, 2008 through
March 24, 2008.

Accounting and Appropriation Data: 61.08.1050012.100.0012.010101000.08000000000
00000.25990000.000000

Quantity 0

Unit EA

Unit Price 0.00

Amount 0.00

 